DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the response filed on January 15, 2022.
Claim(s) 1, 14, 16, 19, and 22 have been amended and are hereby entered.
Claim(s) 27 and 28 have been added.
Claim(s) 2, 8, 15, and 18 have been canceled.
Claim(s) 1, 3-7, 9-14, 16, 17, and 19-28 are currently pending and have been examined. 
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner John Preston.

 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2022 has been entered.


Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because Applicant’s claimed invention provides a technical solution to a technical problem, thereby integrating the abstract idea into a practical application and making the claimed invention patent eligible.  Examiner disagrees.  In order for a technical solution to integrate the abstract idea into a practical application, it must be an additional limitation and not a part of the abstract idea.  The feature of the claimed invention that Applicant asserted was a technical solution to a technical problem (determining whether the merchant category code of the merchant corresponds to at least one of the healthcare-related merchant category codes) is a part of the abstract idea and cannot integrate the abstract idea into a practical application.  Therefore, Examiner finds Applicant’s argument non-persuasive.     
Applicant argued that the prior art did not teach or suggest a restricted-access credit device comprising one or more processors configured to cause “…the merchant category code of the merchant to be cross-referenced with a plurality of healthcare-related merchant category codes, as a result of the one or more processors of the restricted-access credit device being configured to not handle requests for non-healthcare-related purchase transactions,” as recited by claims 1 and 14 (a similar limitation is found in claim 22).  Examiner disagrees.  The Leston reference teaches the limitation at issue in Fig. 8a, item 9 wherein merchant codes are compared against a list of authorized merchant codes eligible to bill the insurer for services rendered to a particular healthcare consumer.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest a restricted-access credit device comprising one or more processors configured to “assign a plurality of relative priorities to a plurality of respective types of healthcare-related items,” ”receive a request for additional credit to be added to the line of credit associated with the restricted-access credit device to cover cost of a medical expense that exceeds an amount of credit available through the line of credit,” “determine whether the additional credit is to be added to the line of credit by causing information regarding a user to whom the line of credit is granted to be analyzed to determine a creditworthiness rating of the user and further by analyzing information regarding an item with which the medical expense is associated to determine the type of the item with which the medical expense is associated,” and “add the additional credit to the line of credit to cover the cost of the medical expense based at least in part on the creditworthiness rating of the user being greater than or equal to a creditworthiness threshold and further based at least in part on the relative priority of the type of the item with which the medical expense is associated being greater than or equal to a priority threshold”.  Examiner finds Applicant’s argument persuasive.  The prior art does not teach the limitation at issue.  Therefore, Examiner withdraws the 103 rejection for claims 1, 3-7, 9-13, 23, 24, and 27.    
Applicant argued that the prior art did not teach or suggest, “providing indemnity up to a designated amount for at least one of an ambulance trip, an overnight hospital stay, a disease screening, or an emergency room visit based at least in part on payment of a membership fee to use the restricted-access credit device by a user to whom the line of credit is granted,” as recited by claim 14.  The Leston reference teaches submitting a claim to a health insurer for payment of services rendered to a healthcare consumer (see Leston:  pgh 2).  This suggests providing indemnity up to a designated amount for at least one of an ambulance trip, an overnight hospital stay, a disease screening, or an emergency room visit based at least in part on payment of a membership fee to use the restricted-access credit device by a user to whom the line of credit is granted.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest “downloading a transaction history, which identified items purchased with the restricted-access credit device, from a memory that is remote from the restricted-access credit device to the memory that is included in the restricted-access credit device, the restricted-access credit device being issued to a user by an issuer based at least in part on a promise by the user to pay the issuer for charges applied against the line of credit,” as recited by claim 16 (a similar limitation is also found in claim 22).  The Leston reference teaches means for receiving health care product or service code information from an existing point-of-sale device when the provider card and/or the recipient card is swiped (see Leston:  pgh 12).  This suggests “downloading a transaction history, which identified items purchased with the restricted-access credit device, from a memory that is remote from the restricted-access credit device to the memory that is included in the restricted-access credit device, the restricted-access credit device being issued to a user by an issuer based at least in part on a promise by the user to pay the issuer for charges applied against the line of credit”.  Therefore, Examiner finds Applicant’s argument non-persuasive.           


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 3-7, 9-14, 16, 17, and 19-28 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1, 3-7, 9-14, 16, 17, and 19-28 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 14 and product Claim 22.  Claim 1 recites the following limitations:
memory; and one or more processors coupled to the memory, the one or more processors configured to: communicate with a point-of-sale terminal by providing an account identifier that identifies a line of credit associated with the restricted-access credit device to the point- of-sale terminal and further by receiving a purchase request that requests execution of a purchase transaction for an item from the point-of-sale terminal, the purchase request including a merchant category code of a merchant that is associated with the point-of-sale terminal, the item including at least one of one or more goods or one or more services; cause the merchant category code of the merchant to be cross-referenced with a plurality of healthcare-related merchant category codes, as a result of the one or more processors of the restricted-access credit device being configured to not handle requests for non-healthcare-related purchase transactions; determine whether the merchant category code of the merchant corresponds to at least one of the healthcare-related merchant category codes; if the merchant category code of the merchant corresponds to at least one of the healthcare-related merchant category codes, execute the purchase transaction or instruct the point-of-sale terminal to execute the purchase transaction; if the merchant category code of the merchant does not correspond to at least one of the healthcare-related merchant category codes, not execute the purchase transaction and not instruct the point-of-sale terminal to execute the purchase transaction:AMENDMENT AND REPLYPage 3Serial Number: 16/583,132Attorney Docket No.: HO1.00010001 Filing Date: September 25, 2019Title: RESTRICTED-ACCESS CREDIT DEVICE assign a plurality of relative priorities to a plurality of respective types of healthcare-related items; receive a request for additional credit to be added to the line of credit associated with the restricted-access credit device to cover cost of a medical expense that exceeds an amount of credit available through the line of credit; determine whether the additional credit is to be added to the line of credit by causing information regarding a user to whom the line of credit is granted to be analyzed to determine a creditworthiness rating of the user and further by analyzing information regarding an item with which the medical expense is associated to determine the type of the item with which the medical expense is associated; and add the additional credit to the line of credit to cover the cost of the medical expense based at least in part on the creditworthiness rating of the user being greater than or equal to a creditworthiness threshold and further based at least in part on the relative priority of the type of the item with which the medical expense is associated being greater than or equal to a priority threshold.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations to cause the merchant category code of the merchant to be cross-referenced with a plurality of healthcare-related merchant category codes; determine whether the merchant category code of the merchant corresponds to at least one of the healthcare-related merchant category codes; assign a plurality of relative priorities to a plurality of respective types of healthcare-related items; determine whether the additional credit is to be added to the line of credit by causing information regarding a user to whom the line of credit is granted to be analyzed to determine a creditworthiness rating of the user and further by analyzing information regarding an item with which the medical expense is associated to determine the type of the item with which the medical expense is associated; and add the additional credit to the line of credit to cover the cost of the medical expense based at least in part on the creditworthiness rating of the user being greater than or equal to a creditworthiness threshold and further based at least in part on the relative priority of the type of the item with which the medical expense is associated being greater than or equal to a priority threshold recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The additional elements of memory; and one or more processors coupled to the memory are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 14 and 22 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of memory; and one or more processors coupled to the memory, the one or more processors configured to:  communicate with a point-of-sale terminal by providing an account identifier that identifies a line of credit and receiving a purchase request that requests execution of a purchase transaction for an item, the purchase request including a merchant category code of a merchant, the item including at least one of one or more goods or one or more services; if the merchant category code of the merchant corresponds to at least one of the healthcare-related merchant category codes, execute the purchase transaction or instruct the point-of-sale terminal to execute the purchase transaction; if the merchant category code of the merchant does not correspond to at least one of the healthcare-related merchant category codes, not execute the purchase transaction and not instruct the point-of-sale terminal to execute the purchase transaction; and receive a request for additional credit to be added to the line of credit associated with the restricted-access credit device to cover cost of a medical expense that exceeds an amount of credit available through the line of credit in Claim 1.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1, 14, and 22 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1, 14, and 22 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1, 14, and 22 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1, 3-7, 9-14, 16, 17, and 19-28 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 16, 17, and 19-22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Leston (US 2012/0215553 A1) in view of Pourfallah (US 2012/0253852 A1).   
Regarding claim(s) 14:
Leston teaches:
further by receiving a stock keeping unit (SKU) associated with the item from the point-of-sale terminal, the item including at least one of one or more goods or one or more services, the SKU configured to distinguish an item type of the item from other item types of other items; (Leston:  pgh 11, “…means for receiving health care product or service code information from an existing point-of-sale device…”)
identifying a merchant category code of a merchant that is associated with the point-of- sale terminal by analyzing the purchase request; causing the merchant category code of the merchant to be cross-referenced with a plurality of healthcare-related merchant category codes, as a result of the one or more processors in the restricted-access credit device being configured to not handle requests for non-healthcare- related purchase transactions; (Leston: Fig. 8A, step 9 of flowchart)
determining whether the merchant category code of the merchant corresponds to at least one of the healthcare-related merchant category codes; (Leston:  Fig. 8A, step 9 of flowchart)  
AMENDMENT AND REPLYPage 7Serial Number: 16/583,132Attorney Docket No.: HO1.00010001Filing Date: September 25, 2019Title: RESTRICTED-ACCESS CREDIT DEVICEproviding indemnity up to a designated amount for at least one of an ambulance trip, an overnight hospital stay, a disease screening, or an emergency room visit based at least in part on payment of a membership fee to use the restricted-access credit device by a user to whom the line of credit is granted. (Leston:  pgh 2, “…a provider…submits a claim to a health insurer or their claim processor for payment of services rendered to an insured customer or member of the health plan.”)
	Leston does not teach, however, Pourfallah teaches:  
communicating with a point-of-sale terminal (Pourfallah:  pgh 36, “…wherein the mobile computing device is web enabled, and may receive a communication from a point of service terminal (POS))
by providing an account identifier that identifies the line of credit associated with the restricted-access credit device to the point-of-sale terminal and further by receiving a purchase request that requests execution of a purchase transaction for an item from the point-of-sale terminal and (Pourfallah:  pgh 35, “In one implementation, RUAP may facilitate a user to engage a restricted-use account for the cost of eligible items.  A restricted-use account may be a financial account…Examples of a restricted use account may comprise…Line of Credit (LOC))
if the merchant category code of the merchant corresponds to at least one of the healthcare-related merchant category codes and the SKU is associated with a healthcare-related item, executing the purchase transaction or instructing the point-of-sale terminal to execute the purchase transaction; (Pourfallah:  pgh 69-70, “…the account issuer…may verify the item category ‘drug’ is eligible for FSA usage…Upon receiving the payment authorization 222, the RUAP server 220 may process the payment…”)  
if the merchant category code of the merchant does not correspond to at least one of the healthcare-related merchant category codes or the SKU is not associated with a healthcare- related item, not executing the purchase transaction and not instructing the point-of-sale terminal to execute the purchase transaction; (Pourfallah:  pgh 106, “…if the transaction is denied by the issuer…the merchant may be notified of the rejection…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Leston to include the teachings of Pourfallah in order to improve the processing efficiency of eligible transactions (Pourfallah:  pgh 37, “…with the reduction of network communications, the number of transactions that may be processed per day is increased, i.e., processing efficiency is improved.”)  

Regarding claim(s) 16: 
The combination of Leston/Pourfallah, as shown in the rejection above, discloses the limitations of claim 14.  Leston further teaches:
downloading a transaction history, which identifies items purchased with the restricted-access credit device, from a memory that is remote from the restricted-access credit device to the memory that is included in the restricted-access credit device, the restricted-access credit device being issued to a user by an issuer based at least in part on a promise by the user to pay the issuer for charges applied against the line of credit.  (Leston:  pgh 12)

Regarding claim(s) 17: 
The combination of Leston/Pourfallah, as shown in the rejection above, discloses the limitations of claim 16.  Pourfallah further teaches:
preparing an annual tax statement of a user to whom the line of credit is granted based at least in part on the transaction history.  (Pourfallah:  pgh 73)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Leston to include the teachings of Pourfallah in order to improve the processing efficiency of eligible transactions (Pourfallah:  pgh 37, “…with the reduction of network communications, the number of transactions that may be processed per day is increased, i.e., processing efficiency is improved.”)  

Regarding claim(s) 19: 
The combination of Leston/Pourfallah, as shown in the rejection above, discloses the limitations of claim 14.  Leston further teaches:
wherein providing the indemnity comprises: providing indemnity up to a first designated amount for at least one of an ambulance trip, an overnight hospital stay, a disease screening, or an emergency room visit in a first geographic region in which the user resides based at least in part on payment of a first membership fee to use the restricted-access credit device by the user; and providing indemnity up to a second designated amount for at least one of the ambulance trip, the overnight hospital stay, the disease screening, or the emergency room visit in a second geographic region that is different from the first geographic region based at least in part on payment of a second membership fee that is greater than the first membership fee by the user.  (Leston:  pgh 8)

Regarding claim(s) 20: 
The combination of Leston/Pourfallah, as shown in the rejection above, discloses the limitations of claim 14.  Pourfallah further teaches:
wherein the restricted-access credit device is linked to a tax-advantaged health benefit account of a user to whom the line of credit is granted; and wherein the method comprises: providing monthly payments from the tax-advantaged health benefit account toward a standing balance resulting from charges applied against the line of credit.  (Pourfallah:  pgh 72-75, 80)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Leston to include the teachings of Pourfallah in order to improve the processing efficiency of eligible transactions (Pourfallah:  pgh 37, “…with the reduction of network communications, the number of transactions that may be processed per day is increased, i.e., processing efficiency is improved.”)  

Regarding claim(s) 21: 
The combination of Leston/Pourfallah, as shown in the rejection above, discloses the limitations of claim 14.  Pourfallah further teaches:
selecting one or more healthcare-related items, which are to be recommended to a user to whom the line of credit is granted, from a plurality of healthcare-related items based at least in part on at least one of a purchasing behavior of the user or a location of the user; and recommending the one or more healthcare-related items to the user based at least in part on selection of the one or more healthcare-related items.  (Pourfallah:  pgh 44-50)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Leston to include the teachings of Pourfallah in order to improve the processing efficiency of eligible transactions (Pourfallah:  pgh 37, “…with the reduction of network communications, the number of transactions that may be processed per day is increased, i.e., processing efficiency is improved.”)  
 
Regarding claim(s) 22: 
Leston teaches:
communicate with a point-of-sale terminal by providing an account identifier that identifies the line of credit associated with the restricted-access credit device to the point-of-sale terminal and further by receiving a purchase request that requests execution of a purchase transaction for an item from the point-of-sale terminal, the purchase request including a merchant category code of a merchant that is associated with the point-of-sale terminal, the item including at least one of one or more goods or one or more services; (Leston:  pgh 11, “…means for receiving health care product or service code information from an existing point-of-sale device…”)
cause the merchant category code of the merchant to be cross-referenced with a plurality of healthcare-related merchant category codes as a result of the one or more processors of the restricted-access credit device, which is issued to a user by an issuer based at least in part on a promise by the user to pay the issuer for charges applied against the line of credit, being configured to not handle requests for non-healthcare-related purchase transactions; (Leston:  Fig. 8A, item 9)
determine whether the merchant category code of the merchant corresponds to at least one of the healthcare-related merchant category codes; (Leston:  Fig. 8A, item 9)
download a transaction history, which identifies items purchased with the restricted-access credit device, from a memory that is remote from the restricted-access credit device to a memory that is included in the restricted-access credit device.  (Leston:  pgh 12, “…means for storing and accessing the unique card numbers of health care providers and verifying that the provider to whom that card is assigned is eligible to provide products and services to the patient or family member whose card is also swiped…”)
Leston does not teach, however, Pourfallah teaches:  
if the merchant category code of the merchant corresponds to at least one of the healthcare-related merchant category codes, execute the purchase transaction or instruct the point-of-sale terminal to execute the purchase transaction; (Pourfallah:  pgh 69-70, “…the account issuer…may verify the item category ‘drug’ is eligible for FSA usage…Upon receiving the payment authorization 222, the RUAP server 220 may process the payment…”)  
if the merchant category code of the merchant does not correspond to at least one of the healthcare-related merchant category codes, not execute the purchase transaction and not instruct the point-of-sale terminal to execute the purchase transaction; (Pourfallah:  pgh 106, “…if the transaction is denied by the issuer…the merchant may be notified of the rejection…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Leston to include the teachings of Pourfallah in order to improve the processing efficiency of eligible transactions (Pourfallah:  pgh 37, “…with the reduction of network communications, the number of transactions that may be processed per day is increased, i.e., processing efficiency is improved.”)  

Regarding claim(s) 25: 
The combination of Leston/Pourfallah, as shown in the rejection above, discloses the limitations of claim 14.  Pourfallah further teaches:
if the merchant category code of the merchant corresponds to at least one of the healthcare-related merchant category codes and the SKU is associated with a healthcare-related item, causing a cost of the item to be applied against the line of credit; (Pourfallah:  Fig. 1; pgh 35-38, 83-85)
storing information regarding an incentive offered by an employer of a user to whom the line of credit is granted, the incentive offering a credit based at least in part on a purchase of the item from the merchant that is associated with the point-of-sale terminal rather than from another merchant that offers the item for sale; and (Pourfallah:  pgh 83)
applying the credit to the line of credit or toward an insurance deductible associated with a health insurance policy of the user, based at least in part on the user purchasing the item from the merchant rather than from another merchant that offers the item for sale.  (Pourfallah:  pgh 35, 83-85)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Leston to include the teachings of Pourfallah in order to improve the processing efficiency of eligible transactions (Pourfallah:  pgh 37, “…with the reduction of network communications, the number of transactions that may be processed per day is increased, i.e., processing efficiency is improved.”)  

Regarding claim(s) 26: 
The combination of Leston/Pourfallah, as shown in the rejection above, discloses the limitations of claim 14.  Pourfallah further teaches:
wherein communicating with the point-of-sale terminal comprises: establishing a communication channel between the restricted-access credit device and the point-of-sale terminal using a near-field communication protocol, which enables the restricted- access credit device to provide the account identifier to the point-of-sale terminal and which further enables the restricted-access credit device to receive the purchase request and the SKU associated with the item from the point-of-sale terminal. (Pourfallah:  pgh 45)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Leston to include the teachings of Pourfallah in order to improve the processing efficiency of eligible transactions (Pourfallah:  pgh 37, “…with the reduction of network communications, the number of transactions that may be processed per day is increased, i.e., processing efficiency is improved.”)  
                               
                                                                             
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Gambill (2021/0350331) discloses a method and system associated with an enhanced health saving account.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
May 19, 2022


/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698